Citation Nr: 1629339	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas, which, in pertinent part, granted service connection for hemorrhoids and assigned a noncompensable rating, effective February 1, 2007.

In December 2013, this matter was remanded by the Board for further evidentiary development.


FINDING OF FACT

The Veteran's hemorrhoids are manifested by no more than mild to moderate symptoms with persistent bleeding.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The claim on appeal stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  Pursuant to the Board's August 2013 remand directives, outstanding medical records were also retrieved.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in April 2007 and May 2009.  As requested in the Board's remand directives, an additional VA examination was provided in January 2014.  These VA examinations, in total, are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, the RO issued a supplemental statement of the case in March 2014.  In light of the foregoing, the Board finds that there has been compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  



Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's hemorrhoids have been assigned a noncompensable rating under diagnostic code 7336 for hemorrhoids, external or internal.  Under the diagnostic criteria, mild or moderate hemorrhoids are assigned a noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7336. Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures warrant a 20 percent rating.  Id.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Factual Background and Analysis

The Veteran was provided a VA examination in April 2007.  At the time of the examination, it was noted that there was no history of thrombus or surgical intervention.  The Veteran had recurrent itching, swelling, and bleeding.  There was no pain, involuntary bowel movements or fecal leakage.  He had good sphincter control.  It was noted that the appellant used pads as needed.  On physical examination, there were several benign hemorrhoidal tags.  There was no thrombus, fissure, or rectal bleeding.  The examiner diagnosed hemorrhoidal tags, benign, recurrent bleeding hemorrhoids with no active disease or thrombus.  

Private treatment records dated in March 2008 demonstrate a history of rectal bleeding.  The records indicate that in March 2008, a colonoscopy was conducted by a private physician.  The preoperative diagnosis was intermittent bright red blood in rectum.  In the postoperative diagnosis, the physician indicated that he suspected that the symptom was related to minor hemorrhoid disease.  He noted that the Veteran might have a fissure, but he did not have polyposis, diverticulosis, or inflammatory bowel.  He opined that the colonoscopy was normal.  

In a statement received in July 2008 the Veteran provided a daily record dated from November 2007 to May 2008 detailing symptoms associated with his medical conditions.  With regard to hemorrhoids, he reported passing blood, which was bright red in color.

An additional VA examination was provided in May 2009.  At that time, the Veteran reported more frequent bleeding from slight protrusion of hemorrhoids which he had noticed on the tissue.  He did not have incontinence, fistula, or sphincter control.  The Veteran stated that he took fiber on a regular basis in order to maintain general stool softness.  However, his main treatment was continued and repeated cleansing.  He did not use pads.  He did not have control difficulty, thrombosis, and had not required hospitalization or operation.  There was no evidence of trauma and no history of spinal injury or prolapse or anal infection, proctitis, fistula, or neoplasm.  Physical examination revealed a few external hemorrhoidal tags.  There was no evidence of fistula, fissure, proctitis, or inflammation or masses.  Sphincter tone was normal.  The examiner diagnosed hemorrhoids, intermittent, presently asymptomatic.

Pursuant to the Board's remand directives, the Veteran was provided a VA examination in January 2014.  At the time of the examination, he stated that he had daily bowel movements that could be hard and caused pain to his rectum.  He reported blood during that time and noted that it was only noticed at the time of defecation.  He also mentioned that he took fiber twice per day in order to maintain general stool softness.  The Veteran did not have problems with sphincter control, had not had thrombosis, and had not required hospitalization or operation.  There was also no evidence of trauma or history of spinal injury, prolapse, anal infection, proctitis, fistula, or neoplasm.  The examiner noted that the Veteran had been prescribed an oral stool softener to treat his condition.

The signs and symptoms of the Veteran's hemorrhoids were internal or external hemorrhoids, which were very mild and caused persistent bleeding, and pruritus ani.  On physical examination there were no external hemorrhoids, only skin tags.  The skin was intact and there was no evidence of fistula, fissure, proctitis, inflammation, or masses.  The sphincter tone was normal.  The examiner stated that no source of bleeding was identified and no evidence of past bleeding was found.  There was no evidence of excoriation to the skin of the anal region.  The examiner mentioned that Occult Fecal Blood test in 2010 was negative.  Additionally, the colonoscopy done in 2008 demonstrated very minor internal hemorrhoidal veins.  In the colonoscopy report it was also mentioned that the Veteran "might have a fissure."  However, the coloscopy was normal.  The examiner noted that the Veteran's history revealed a very small amount of bright red on tissue and in the toilet at the time of defecation.  He opined that although the Veteran had a hemoglobin level of 12.8, just under the normal range, it was unlikely that the small amount of blood the Veteran claimed to be losing with his bowel movement was the cause.  

The Board notes that the report of this examination did not list that the Veteran had secondary anemia or fissures.  However, the VA Form 21-0960H-2, Disability Benefits Questionnaire for the Rectum and Anus, indicates in section III that these signs and symptoms are to be reviewed for by the examiner, but the examiner is to "check all that apply."  In light of this, the Board finds that the examiner checked for these two and other signs and symptoms, but did not "check" them because they were not present.  In further support, a review of the examination report reveals that only the sections or selections marked with an "X" appear in the final report.   

After a review of the evidence, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted at any time during the period on appeal.  In this regard, the Veteran's hemorrhoids are mild to moderate, which is consistent with the current noncompensable rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  The evidence, as detailed above, does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  There is also no indication that Veteran has anemia or fissures.  While the Veteran's hemorrhoids are manifested by persistent bleeding, there is no evidence of that the Veteran has been diagnosed with anemia.  The Board acknowledges that in the March 2008 private colonoscopy, the physician reported that the Veteran might have a fissure.  However, the colonoscopy results were determined to normal.  Moreover, there was no evidence of fissures found during subsequent VA examinations.   Indeed, rating agencies will handle cases affected by change of medical findings, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations.  38 C.F.R. § 3.344(a).

In sum, the criteria for a compensable rating have not been shown at any time during the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that throughout the rating period on appeal the preponderance of the evidence is against the assignment of an initial compensable rating percent for the Veteran's hemorrhoids.  38 C.F.R. § 4.7.

Extra-schedular Consideration
      
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hemorrhoids, to include persistent bleeding with some itching and swelling, are considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not argued and the record has not raised the possibility of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, this matter is not has not been raised.


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


